DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 15-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-16, 18-19 and 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Justin et al. (US 2003/0065390) in view of Donnely et al. (US 2004/0267361).
 	Regarding claim 15, Justin et al. disclose a graft fixation device (figure 1) for fixing a graft member (e.g. 200) within a bone tunnel (see Abstract), the device comprising a radially expandable sheath (20) having proximal (110) and distal ends 
 	Justin et al. disclose one or more slots (124) are provided within the radially expandable sheath to separate the sheath into distinct sidewalls (¶24), but fails to expressly teach or disclose the sheath having at least first (see figure below), and second (see figure below), and third sidewalls(see figure below).  Rather, Justin et al. teach that the number and position of the expansion slots can be varied in number and positions to fix the graft to the bone tunnel wall by moving the bone engaging elements in opposite directions (¶24). 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the radially expandable sheath to have three sidewalls separated by three slots as it is a known alternative number of slots and walls which permits fixation of the graft to the bone tunnel wall by moving the bone engaging elements in opposite directions.
 	Additionally, Justin et al. fail to expressly teach or disclose a stop member formed on a proximal-most end thereof, the stop member having a distal-facing surface that is distal to at least a portion of a proximal-most end of the second sidewall, and the stop member being configured to prevent over- insertion of the radially expandable sheath into a bone tunnel; and wherein a distal-most end of 
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the graft fixation device of Justin et al. to include a lumen extending longitudinally therethrough for receiving a guide wire as it eases insertion of the sheath into the bone tunnel as well as the proximal-most end of the radially expandable sheath having a stop member as taught by Donnely et al. as it prevents over-insertion of the sheath into the bone tunnel.
 	Regarding claim 16, Justin et al. disclose the sidewalls are at least partially separated by longitudinally oriented slots (124) extending therebetween. 	Regarding claim 18, Justin et al. disclose at least one of the second and third sidewalls has a substantially concave outer surface (see figure below) configured to seat a graft member (200, figures 1 and 5). 	Regarding claim 19, Justin et al. disclose the entirely convex outer surface of the first sidewall is adapted to engage the bone tunnel (via 11’s, ¶23)..

    PNG
    media_image1.png
    636
    627
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 28-34 are allowed.
Claims 17 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775